               Case 19-50110-JTD       Doc 57     Filed 01/13/20    Page 1 of 7



                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                      )      Chapter 11
                                            )
LA PALOMA GENERATING                        )      Case No. 16-12700 (JTD)
COMPANY, LLC, et al.,                       )      (Jointly Administered)
                                            )
     Debtors.                               )
LNV Corporation,                            )
                                            )
         Plaintiff and                      )
         Counterclaim Defendant,            )
                                            )
v.                                          )      Adv. Pro. No. 19-50110 (JTD)
                                            )
AD HOC GROUP OF SECOND LIEN                 )
CREDITORS; SOLUS SENIOR                     )
HIGH INCOME FUND LP; and                    )
SOLUS ALTERNATIVE ASSET                     )
MANAGEMENT LP,                              )
                                            )
         Defendants and                     )
         Counterclaim Plaintiffs.           )

                               MEMORANDUM OPINION

         Plaintiff and counterclaim defendant LNV Corporation (“LNV”) moved to dismiss

the sole counterclaim (the “Counterclaim”) asserted by defendants Solus Senior High

Income Fund LP, Solus Alternative Asset Management LP, and the Ad Hoc Group of

Second Lien Creditors (collectively “Solus”) 1 in their Answer to the First Amended

Adversary Complaint and Counterclaim [Adv. D.I. 25]. The Counterclaim alleges that

LNV breached the covenant of good faith and fair dealing in connection with an



         The Ad Hoc Group was originally comprised of 6 entities. On June 6, 2019, Plaintiff
         1

entered into a settlement agreement with each member other than Solus, leaving Solus as the only
remaining defendant. [Adv. D.I. 21, ¶¶ 10, 11].
                 Case 19-50110-JTD       Doc 57     Filed 01/13/20    Page 2 of 7



Intercreditor Agreement (“ICA”) governing the relationship between LNV as First Lien

Lender and Solus as Second Lien Lenders to the Debtors. 2 LNV’s Motion is brought

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure made applicable to these

proceedings by Federal Rule of Bankruptcy Procedure 7012. [Adv. D.I. 27]. For the

reasons stated below, the Motion is granted, and the Counterclaim is dismissed with

prejudice.

                                        JURISDICTION

       The Court has subject matter jurisdiction over this adversary proceeding pursuant

to 28 U.S.C. § 1334(b). This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue is proper pursuant to 28 U.S.C. § 1409(a).

                                  STANDARD OF REVIEW

       “The test in reviewing a motion to dismiss for failure to state a claim under Rule

12(b)(6) is whether, under any ‘plausible’ reading of the pleadings, the plaintiff would be

entitled to relief.” Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir.

2013) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim will be

dismissed if after accepting all well-pled facts as true and resolving all inferences in favor

of the plaintiff, the court finds no entitlement to relief. Id. (citing McGovern v. City of Phila.,

554 F.3d 114, 115 (3d Cir. 2009)). However, a court need not accept as true assertions that

are contradicted by matters of public record or matters of which a court may take judicial

notice, such as previous court proceedings. Southern Cross Overseas Agencies, Inc. v. Wah



       2   Capitalized terms not defined have the meaning ascribed to them in the Motion to
Dismiss.
                                                2
              Case 19-50110-JTD         Doc 57     Filed 01/13/20    Page 3 of 7



Kwong Shipping Group Ltd., 181 F.3d 401, 426-27 (3d Cir. 1999); Gupta v. Wipro Limited, 749

Fed. Appx. 94, 97 (3d Cir. 2018).

                                      BACKGROUND 3

       LNV and Solus (among others) provided prepetition financing to the Debtors for

the purchase and operation of an electricity generating plant. [Adv. D.I. 21 at 2]. The

parties entered into an ICA which sets forth their rights and priorities, with LNV holding

a first-priority security interest in substantially all of the Debtors’ assets (“Collateral”),

and a group of Second Lien Creditors (including Solus) holding a junior interest in the

same Collateral. [Id.] When the Debtors filed for Chapter 11 bankruptcy protection on

December 6, 2016, it was understood by all parties that the value of the Debtors’ assets

was insufficient to fully satisfy LNV’s first-priority lien. [Adv. D.I. 25 at 22, ¶¶ 22, 28]. It

was also understood that the collateral agent for LNV and the Second Lien Creditors had

failed to file a continuation statement with respect to the UCC-1 financing statement on

Debtors’ personal property, leaving that security interest potentially avoidable. [Adv. D.I.

21, ¶ 38].

       The Debtors and LNV subsequently settled with respect to the expired financing

statement and incorporated that settlement into the Debtors’ Plan of Reorganization. In

re La Paloma Generating Company, 595 B.R. 466, 469-70 (Bankr. D. Del. 2018). The settlement



       3 The Court is very familiar with the underlying facts of this case having already decided
the respective rights of LNV and Solus in connection with competing motion to enforce the ICA.
In re La Paloma Generating Company, 595 B.R. 466 (Bankr. D. Del. 2018). That decision was
subsequently affirmed by the District Court. In re La Paloma Generating Company LLC, 609 B.R. 80
(D. Del. 2019). Readers should refer to this Court’s and the District Court’s prior rulings for a
complete recitation of the facts.
                                               3
              Case 19-50110-JTD      Doc 57     Filed 01/13/20   Page 4 of 7



included funds designated for unsecured creditors and set aside the portion of those

funds that the Second Lien Creditors could potentially be entitled to (the “Disputed

Funds”) pending the results of a further hearing on the competing motions to enforce the

ICA filed by LNV and the Second Lien Creditors. Id. at 470. After full briefing and oral

argument on those motions, the Court held that the ICA was unambiguous and entitled

LNV to receive all of the Disputed Funds, a decision that was affirmed by the District

Court. Id. at 477, aff'd sub nom. In re La Paloma Generating Company LLC, 609 B.R. 80 (D.

Del. 2019).

       On February 28, 2019, LNV filed the initial complaint in this adversary proceeding

to further enforce the terms of the ICA [Adv. D.I. 1], listing the Ad Hoc Group of Second

Lien Creditors as the sole defendant. [Adv. D.I. 21, ¶ 10]. LNV alleged that the Ad Hoc

Group took several actions during the Debtors’ case that LNV asserts were contrary to

the terms of the ICA. [Id. at ¶ 40]. On June 6, 2019, the Ad Hoc Group, with the exception

of Solus, (“Settling Group Members”) settled with LNV and agreed to withdraw from the

Ad Hoc Group. [Id. at ¶¶ 10, 11]. LNV agreed to file an amended complaint that did not

name the Settling Group Members. [Id. at ¶ 11]. Solus filed its Answer and Counterclaim,

generally denying that it did anything improper [Adv. D.I. 25 at 8, ¶ 40] and asserting a

counterclaim for Breach of the Covenant of Good Faith and Fair Dealing as to LNV’s

actions during the bankruptcy proceedings. [Id. at 27, ¶¶ 52-60]. LNV filed this Motion

on September 13, 2019. [Adv. D.I. 27]. The Court heard oral argument on the Motion on

October 15, 2019 and took the matter under advisement.



                                            4
               Case 19-50110-JTD          Doc 57   Filed 01/13/20   Page 5 of 7



                                          DISCUSSION

       Solus’s Counterclaim asserts that LNV breached the covenant of good faith and

fair dealing by depriving Solus of the benefit of its bargain and forcing it to incur

unnecessary legal costs. [Adv. D.I. 25 at 27, ¶¶ 56-59]. The actions specified by Solus

include: (1) refusing to include the Second Lien Lenders in negotiations between LNV

and the Debtors in regards to the potentially avoidable liens; (2) intentionally impeding

the Second Lien Creditors’ rights as unsecured creditors; and (3) “using its status as the

senior secured lender to coerce the Debtors into agreeing to a settlement that was

designed to trample on the Second Lien Lenders’ rights under the Intercreditor

Agreement.” [Id. at ¶¶ 36, 46, 47]. Essentially, Solus alleges that the Second Lien Creditors

were denied recovery of a portion of the Disputed Funds as unsecured creditors. [Id. at

46]. At oral argument, Solus explained that per the ICA, LNV “gets to be in charge of the

collateral with a capital C as it’s defined under that agreement[,]” [Adv. D.I. 47 (Tr. of

Oral Arg.), at 16, ¶¶ 13-15] but asserts that LNV’s actions that defined Collateral violated

its rights. [Id. at 19-20, ¶¶ 25, 1-7].

       Solus agrees that the ICA is a valid and binding contract. [Adv. D.I. 25 at 27, ¶ 53].

The ICA specifically allows LNV to: “enforce rights, exercise remedies (including set-off

and the right to credit bid their debt) and make determinations regarding the release,

disposition, or restrictions with respect to the Collateral without any consultation with

or the consent of the [Second Lien Lenders] . . . all in such order and in such manner as

they may determine in the exercise of their sole discretion.” [Adv. D.I. 23 (ICA), §

3.1(a)(i)]. In this Court’s prior decision granting the Motion of LNV Corporation to

                                               5
              Case 19-50110-JTD        Doc 57      Filed 01/13/20   Page 6 of 7



Enforce the Intercreditor Agreement, it found the Disputed Funds to be Collateral that

must be turned over to LNV and found that LNV’s actions were permitted under the

ICA. La Paloma, 595 B.R. at 472-77, aff'd sub nom. In re La Paloma Generating Company LLC,

609 B.R. 80 (D. Del. 2019). Those findings are law of the case, and therefore binding. See

In re Vaso Active Pharmaceuticals, Inc., 500 B.R. 384, 398-99 (Bankr. D. Del. 2013). As the

Court previously ruled, LNV can proceed against Collateral however it sees fit, including

settling the issue of the lapsed financing statement. La Paloma, 595 B.R. at 471-72.

       When acting against the Collateral, LNV was exercising its contractual rights. A

party cannot breach the duty of good faith and fair dealing by merely exercising its

contractual rights. Hartford Fire Ins. Co. v. Federated Dept. Stores, Inc., 723 F.Supp. 976, 991

(S.D.N.Y. 1989). Further, Solus cannot be deprived of contractual benefits that it is not

entitled to receive. Pursuant to the ICA, even if the Second Lien Creditors had recovered

funds via an unsecured claim against the Collateral, they would have had to pay the

funds to LNV. La Paloma, 595 B.R. at 475-76. Read in its entirety, the intention behind the

ICA was that the Second Lien Creditors were not entitled to recover from Collateral until

LNV’s obligation was satisfied in full. La Paloma, 609 B.R. at 100. Solus’s counterclaim,

therefore, is barred by the law of the case doctrine.

       The law of the case doctrine “bars the re-litigation ‘of matters once decided during

the course of a continuing lawsuit.’” In re Radnor Holdings Corporation, 564 B.R. 467, 482

(Bankr. D. Del. 2017) (citing Casey v. Planned Parenthood, 14 F.3d 848, 856 (3d Cir. 1994)).

The doctrine applies to “’subsequent rulings by the same judge in the same case or a

closely related one [and] to rulings by different judges at the same level.’” Id. The doctrine

                                               6
              Case 19-50110-JTD        Doc 57      Filed 01/13/20   Page 7 of 7



applies to factual findings made in a main bankruptcy proceeding and is binding on

parties to a subsequent adversary proceeding. Id.

       Solus argues that the law of the case doctrine does not apply to its counterclaim

because even though the Court’s previous decision was affirmed by the District Court,

that decision is still on appeal to the Third Circuit. The Court disagrees. An appeal of a

Court’s prior ruling does not render the law of the case doctrine inapplicable. See Vaso,

500 B. R. at 399. Solus has not cited any new facts or law that would render the Court’s

prior ruling on the Motion to Enforce the Intercreditor Agreement “clearly erroneous” so

as to render the law of the case doctrine inapplicable. Indeed, the affirmance of the

Court’s prior ruling by the District Court makes the previous factual findings binding on

this Court in this adversary. U.S. v. Local 560 (I.B.T.), 974 F.2d 315, 329 (3d Cir. 1992).

                                      CONCLUSION

       For the foregoing reasons, the Defendants’ Counterclaim is dismissed with

prejudice. The Court will enter an order giving effect to this ruling.




Dated: January 13, 2020                             ____________________________________
                                                    JOHN T. DORSEY, U.S.B.J.




                                               7
